 



 
Exhibit 10.2
 
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS, AND MAY NOT BE PLEDGED, SOLD, OFFERED FOR SALE, TRANSFERRED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF REGISTRATION UNDER OR EXEMPTION FROM SUCH ACT AND
ALL APPLICABLE STATE SECURITIES LAWS.
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF ARE SUBJECT TO THE
TERMS AND PROVISIONS OF THE SECOND AMENDED AND RESTATED AGREEMENT AND PLAN OF
MERGER, DATED AS OF AUGUST   , 2007, AMONG JK ACQUISITION CORP. (THE “COMPANY”),
MULTI-SHOT, INC., MULTI-SHOT, LLC, AND CATALYST HALL GROWTH CAPITAL MANAGEMENT
CO., LLC, AND SG-DIRECTIONAL, LLC, TOGETHER AS MEMBERS’ REPRESENTATIVE, AND THE
MEMBERS OF MULTI-SHOT, LLC (AS SUCH AGREEMENT MAY BE SUPPLEMENTED, MODIFIED,
AMENDED, OR RESTATED FROM TIME TO TIME, THE “MERGER AGREEMENT”). A COPY OF THE
AGREEMENT IS AVAILABLE AT THE EXECUTIVE OFFICES OF THE COMPANY.
 

[          ] Shares Warrant No. [          ]

 
WARRANT TO ACQUIRE SHARES OF COMMON STOCK OF
JK ACQUISITION CORP.
 
This is to certify that, in consideration of valuable consideration, which is
hereby acknowledged as received, [          ], its successors and registered
assigns, is entitled at any time after the Closing Date (as defined in the
Merger Agreement) to exercise this Warrant to acquire as an Contingent Award
Share or a Cash Exercise Warrant pursuant to Section 2.06 of the Merger
Agreement [          ] (          ) shares of common stock, par value $0.0001
per share, of JK ACQUISITION CORP., a Delaware corporation (which shall be
renamed MS Energy Services, Inc. at the Effective Time)(the “Company”), and to
exercise the other rights, powers, and privileges hereinafter provided, all on
the terms and subject to the conditions specified in this Warrant and in the
Merger Agreement. All capitalized terms used herein but not otherwise defined
shall have the meaning set forth in the Merger Agreement. This Warrant is one of
a series of Parent Warrants issued pursuant to the Merger Agreement (the “Parent
Warrants”).
 
1.  Duration of Warrants.  A Warrant may be exercised only during the period
(“Exercise Period”) commencing on the Effective Time and ending on the later of
(i) April 10, 2010, (ii) fifteen (15) days following the final determination of
the Contingent Award Calculation with respect to the Third Determination Period,
or (iii) such time as all Index Warrants have expired, been exercised or have
been terminated in accordance with their respective terms (in any case, the
“Expiration Date”). Each Warrant not exercised on or before the Expiration Date
shall become void, and all rights thereunder and all rights in respect thereof
under this Warrant shall cease at the close of business on the Expiration Date.
The Company in its sole discretion may extend the duration of the Warrants by
delaying the Expiration Date; provided, however, that any extension of the
duration of the Warrants must apply equally to all of the Warrants.
 
2.  Exercise of Warrants.
 
(a) Payment by Return of Warrant.  A Warrant may be exercised by the registered
holder thereof by surrendering it, at the office of the Company, for the number
of shares of Common Stock which the registered holder is entitled to receive as
an Contingent Award pursuant to Section 2.06 of the Merger Agreement, as well as
any and all applicable taxes due in connection with the exercise of the Warrant,
the exchange of the Warrant for shares of Common Stock, and the issuance of the
Common Stock. The registered holder shall not be required to provide any
additional consideration upon the exercise of the Warrant or the issuance of
Common Stock upon exercise of a Warrant. Subject to the terms of Section 2.06 of
the Merger Agreement, the holder of the Warrant shall


1



--------------------------------------------------------------------------------



 



have the option, prior to exercise, to exchange a portion of this Warrant for
Cash Exercise Warrants pursuant to Section 2.06(n) of the Merger Agreement.
 
(b) Certificates and Remaining Warrants.  As soon as practicable after the
exercise of any Warrant, the Company shall issue to the registered holder of
such Warrant a certificate or certificates for the number of full shares of
Common Stock to which he is entitled pursuant to the exercise of the Warrant
pursuant to Section 2.06 of the Merger Agreement, registered in such name or
names as may be directed by him, her or it, and additionally if such Warrant
shall not have been exercised in full, a new countersigned Warrant for the
number of shares as to which such Warrant shall not have been exercised pursuant
to Section 2.06(l) of the Merger Agreement. Notwithstanding the foregoing, the
Company shall not be obligated to deliver any securities pursuant to the
exercise of a Warrant unless a registration statement under the Act and all
applicable state securities laws with respect to the Common Stock is effective
or an exemption under the Act and all applicable state securities laws is
available for the issuance and provided that any shares to be received upon
exercise of this Warrant while in the Escrow Account shall be issued and held in
the Escrow Account until released pursuant to the terms of the Escrow Agreement.
 
(c) Shares.  All shares of Common Stock issued upon the proper exercise of a
Warrant in conformity with this Warrant shall be validly issued, fully paid and
nonassessable.
 
(d) Rights as a Shareholder.  Each person in whose name any such certificate for
shares of Common Stock is issued shall for all purposes be deemed to have become
the holder of record of such shares on the date on which the Warrant was
surrendered, irrespective of the date of delivery of such certificate, except
that, if the date of such surrender and payment is a date when the stock
transfer books of the Company are closed, such person shall be deemed to have
become the holder of such shares at the close of business on the next succeeding
date on which the stock transfer books are re-opened, which shall be the
earliest practical date available to the Company.
 
(e) Aggregate Limit.  In no event shall the aggregate number of shares of Parent
Common Stock issued in connection with this Warrant exceed the aggregate number
of shares set forth in the preamble paragraph of this Warrant.
 
3. No Fractional Shares.  Notwithstanding any other provision of this Warrant or
the Merger Agreement, no fractional shares of Common Stock shall be issued
pursuant to the terms of this Warrant, and no Member shall be entitled to
receive a fractional share of Common Stock pursuant to the terms of this
Warrant.
 
4. Transfer and Exchange of Warrants.
 
(a) Registration of Transfer.  The Company shall register the transfer, from
time to time, of any outstanding Warrant in the Warrant register, upon the
surrender of such Warrant for transfer, properly endorsed with signatures
properly guaranteed and accompanied by appropriate instructions for transfer.
Upon any such transfer, a new Warrant representing an equal aggregate number of
Warrants shall be issued and the old Warrant shall be cancelled by the Company.
 
(b) Procedure for Surrender of Warrants.  Warrants may be surrendered to the
Company, together with a written request for exchange or transfer, and thereupon
the Company shall issue in exchange therefor one or more new Warrants as
requested by the registered holder of the Warrants so surrendered, representing
an equal aggregate number of Warrants.
 
(c) Partial Exercise.  If the Warrant shall have been exercised in part, the
Company shall, at the time of delivery of the certificate or certificates
representing shares of Parent Common Stock, deliver to holder a new Warrant
evidencing the unexercised rights of holder to acquire shares of Parent Common
Stock called for by the Warrant, which new Warrant shall in all other respects
be identical with the original Warrant.
 
(d) Service Charges.  No service charge shall be made for any exchange of
Warrants.
 
5. Other Provisions Relating to Rights of Holders of Warrants.
 
(a) No Rights as Stockholder.  A Warrant does not entitle the registered holder
thereof to any of the rights of a stockholder of the Company, including, without
limitation, the right to receive dividends, or other distributions, exercise any
preemptive rights to vote or to consent or to receive notice as stockholders in
respect of the meetings of stockholders or the election of directors of the
Company or any other matter. The holder shall be entitled to all rights


2



--------------------------------------------------------------------------------



 



of a stockholder of the Company with respect to shares of Common Stock issuable
upon exercise of this Warrant immediately upon such exercise notwithstanding
that a certificate representing such shares Common Stock has not been issued.
 
(b) Lost, Stolen, Mutilated, or Destroyed Warrants.  If any Warrant is lost,
stolen, mutilated, or destroyed, the Company may on such terms as to indemnity
or otherwise as they may in their discretion impose (which shall, in the case of
a mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination, tenor, and date as the Warrant so lost, stolen, mutilated, or
destroyed. Any such new Warrant shall constitute a substitute contractual
obligation of the Company, whether or not the allegedly lost, stolen, mutilated,
or destroyed Warrant shall be at any time enforceable by anyone.
 
(c) Reservation of Common Stock.  The Company shall at all times that any
Warrant is outstanding reserve and keep available a number of its authorized but
unissued shares of Common Stock that will be sufficient to permit the exercise
in full of all outstanding Warrants.
 
(d) Registration of Common Stock.  The registration of the Common Stock issuable
pursuant to the terms of this Warrant shall be subject to that certain
Registration Rights Agreement, dated [                    ], 200[          ] by
and between the Company, the Members’ Representative and the members of
Multi-Shot, LLC.
 
6.  Miscellaneous Provisions.
 
(a) Successors.  All the covenants and provisions of this Warrant by or for the
benefit of the Company shall bind and inure to the benefit of their respective
successors and assigns.
 
(b) Notices.  All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by cable, telecopy,
facsimile, telegram or telex or by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties at the following
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 6(b)):
 
if to the Company:
 
JK Acquisition Corp.
4400 Post Oak Parkway, Suite 2530
Houston, Texas 77027
Facsimile No.: (713) 552-9226
Attention: James P. Wilson
 
with a copy to:
 
Patton Boggs LLP
2001 Ross Avenue, Suite 3000
Dallas, Texas 75201
Facsimile No.: (214) 758-1550
Attention: Fred S. Stovall, Esq.
 
if to Holder, to the address reflected on the register of Warrants kept by
the Company, with a copy to the Members’ Representative at:
 
Catalyst Hall Growth Capital Management Co., LLC
2 Riverway, Suite 1710
Houston, Texas 77056
Facsimile No.: (713) 623-0473
Attention: Ron Nixon and Rick Herrman


3



--------------------------------------------------------------------------------



 



 
And
 
SG-Directional, LLC
P.O. Box 3417
Little Rock, Arkansas 72203-3417
Facsimile No.: (501) 377-3463
Attention: Ronald M. Clark
 
with a copy to:
 
Franklin, Cardwell & Jones, P.C.
1001 McKinney, Suite 1800
Houston, Texas 77002
Facsimile No.: (713) 227-5657
Attention: Randolph Ewing, Esq.
 
(c) Applicable law.  The validity, interpretation, and performance of the
Warrants shall be governed in all respects by the laws of the State of Delaware,
applicable to contracts executed in and to be performed in that state and
without regard to any applicable conflicts of law. In any action between the
parties hereto arising out of or relating to the Warrants: (i) each of the
parties irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of either the state courts located in Harris County,
Texas or the United States District Court for the Southern District of Texas and
(ii) each of the parties irrevocably consents to service of process by first
class certified mail, return receipt requested, postage prepaid.
 
(d) Persons Having Rights under this Warrant.  Nothing in this Warrant expressed
and nothing that may be implied from any of the provisions hereof is intended,
or shall be construed, to confer upon, or give to, any person or corporation
other than the parties hereto and the registered holders of the Warrants. All
covenants, conditions, stipulations, promises, and agreements contained herein
shall be for the sole and exclusive benefit of the parties hereto and their
successors and assigns and of the registered holders of the Warrants.
 
(e) Counterparts.  This Agreement may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument.
 
(f) Effect of Headings.  The Section headings herein are for convenience only
and are not part of this Warrant Agreement and shall not affect the
interpretation thereof.
 
(g) Other.  This Warrant is issued under, and the rights represented hereby are
subject to the terms and provisions contained in the Merger Agreement, to all
terms and provisions of which the registered holder of this Warrant, by
acceptance of this Warrant, assents. Reference is hereby made to the Merger
Agreement for a more complete statement of the rights and limitations of rights
of the registered holder of this Warrant and the rights and duties of the
Company under this Warrant. A copy of the Merger Agreement is on file at the
office of the Company.
 
[Remainder of this page intentionally left blank; signature page follows.]


4



--------------------------------------------------------------------------------



 



 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed on
this [          ] day of [          ], 200[  ].
 
JK ACQUISITION CORP.
 
By: ­ ­
Name: ­ ­
Title: ­ ­
 
Form of Warrant — Signature Page


